Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 1 of 8




               Exhibit C
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                              19 Cr. 144 (AKH)


              v.

 VICTOR MONES CORO,

                    Defendant.


DECLARATION OF BRYAN GORCZYK IN SUPPORT OF VICTOR MONES
        CORO’S MOTION FOR DISCOVERY SANCTIONS

      I, Bryan Gorczyk, declare under penalty of perjury, pursuant to 28 USC §

1746, as follows:

      1.     I am the Managing Director of Technology at Renaissance Associates

Ltd. (“Renaissance”). I have held that position since 2011. Renaissance provides

investigative, forensic accounting, and digital forensic examination services.

      2.     I am an expert in the field of digital forensic examinations. Prior to my

work in the private sector, I was a Special Agent of the FBI and supervised the

FBI’s New York Office computer forensic program. In this capacity, I was trained

and certified by the FBI Laboratory as a Forensic Examiner of Computer Evidence

and was one of the first eighteen Special Agent Examiners to receive that

certification. I subsequently became the Supervisor of the New York Office of the

FBI’s computer forensic unit, the Computer Analysis Response Team (“CART”),

where I supervised a staff of Special Agent and professional support forensic

examiners.
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 3 of 8




      3.     I have conducted examinations of thousands of pieces of digital

evidence and have supervised the forensic examination of thousands of pieces of

digital evidence, including computers, hard drives, and cellular telephones. I have

personally conducted examinations of digital evidence seized in high profile

investigations such as the 1993 World Trade Center bombing, the 1998 bombings of

the United States Embassies in Kenya and Tanzania, the September 11, 2001

attacks on the World Trade Center and the Pentagon, and U.S. v. Richard Reid, also

known as the “Shoe Bomber” case, among countless others. Since retiring from the

FBI in 2004, I have continued to conduct digital forensic analyses.

      4.     Renaissance was retained to aid in the preparation of the defense in

Mr. Mones’ case in April 2019.       Since that time, we have conducted forensic

analyses and examinations of computers, e-mail, cell phone, and other data for the

purpose of making that data available for review by counsel. As part of this process,

some of the data that we analyzed was uploaded to an online review platform where

searches were conducted, and the data was made available to counsel to review.

      5.     Renaissance received a hard drive on October 28, 2020 containing

what we were told was a government production (October 28 Drive). During our

initial examination of that drive, we found and reported to defense counsel that the

drive contained a forensic image of an internal drive of a DHS computer likely

copied and provided to defense counsel by mistake.          On November 4, 2020,

Renaissance received a second hard drive (“November 4 Drive”) containing a

forensic image that had not been contained on the October 28 Drive. We were told




                                          2
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 4 of 8




this was the image that DHS had meant to copy onto the October 28 Drive when it

mistakenly included the image of the DHS internal drive.        The image on the

November 4 Drive was created on October 30, 2020.

      6.     I will refer to the data on the two external drives we received on

October 28 and November 4 together as the Sixteenth Government Production. In

our initial review, we found that the data in that Production was collected from

twelve computer hard drives and one flash drive. The data is in the form of forensic

images, which are essentially complete copies of the hard drives. These images

were prepared from the hard drives in nine computers (two computers had two

drives), an external drive, and a flash drive. Most of the drives appear to contain

data dating back at least to 2017.

      7.     The contents of the thirteen forensic images are not reviewable or

searchable in the form produced. To view the data contained in a forensic image, a

forensic examiner must first process the data using specialized forensic software.

Once that has been accomplished, the examiner can search for and extract data to

be reviewed by counsel or according to counsel’s directions.

      8.     The data in the Sixteenth Government Production must be processed

before it can be reviewed or searched. Some files, like documents or spreadsheets,

need only be extracted. But e-mail, for example, must be put into a form for it to

become reviewable. Accounting data must be extracted and opened in the same

software used to create the data. During my preliminary review of the evidence




                                          3
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 5 of 8




under discussion, I noted both e-mail and accounting data in addition to numerous

other data types in the PC images.

      9.     In addition to PC images, there are images of two Mac computers. Mac

computers are more difficult to examine and prepare data for review. I am unable

to determine without first processing the Mac data, what kind of materials are

there and what processes and tools will be required. Counsel has informed me in a

prior production, the government produced an extraction of emails on a Mac

computer belonging to Mr. Marin.      If the images of the Mac computers in the

Sixteenth Government Production contain Mac e-mails, those emails must be

processed via specialized tools in order to get them into a form in which they can be

reviewed or searched by counsel. It is a different and more complicated process

than extracting emails from a PC.

      10.    Extracting and processing data from the thirteen forensic images will

require many hours and be a costly process. I would expect a forensic examiner to

spend between six and twelve hours per forensic image, searching for data,

extracting it, and then putting it into a form where it can be reviewed by counsel.

So, in total it may take between approximately 72 and 144 hours of billable forensic

examination time to extract and process the data in the Sixteenth Government

Production to make it reviewable and searchable. At an hourly rate of $375/hour,

this translates to approximately $27,000 to $54,000 in expenses. These expenses

will be incurred apart from attorney time to review or search the material or to

direct us or coordinate with us.




                                         4
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 6 of 8




      11.    I estimate that it will require approximately three weeks for

Renaissance to complete the processing all the images and extract the reviewable

data. It is only after extraction that counsel can begin to review.

      12.    Some prior government productions in this case have been hosted in an

online review platform, like Relativity, to facilitate an organized data review. A

review platform is commonly used to streamline review and to allow for

collaborative review, commenting, and tagging. While the quantity of data that will

potentially be hosted can’t be known until the images are processed and examined,

it would not be out of the realm of possibility for it to cost between six and ten

thousand dollars to add that data to the platform. The monthly charges that Mr.

Mones is already incurring for the hosting of data will also be increased if data from

the Sixteenth Government Production is added to the review platform.

      13.    I have reviewed the two-page “Index” prepared by the government and

furnished to defense counsel on November 6, 2020. That index does not report

information based on a review of the contents of the hard drives (the documents or

emails contained in the drives).     Instead it lists the drives, their approximate

volumes, and identifies the locations in which the drives were collected.

      14.    The approximate total volume of data reported in the government-

produced index is 5.8 terabytes. The data was compressed to that volume; without

compression the volume would be higher.

      15.    The approximate total volume of 5.8 terabytes (compressed) reported

in the government index includes user generated files and non-user-generated files,




                                           5
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 7 of 8




like operating system files, program files, and space not used by users or the

operating system. It is not possible to know the breakdown of user and non-user

generated files without further processing the data. The volume of the Sixteenth

Government production is more than double that of the government’s production

dated June 28, 2019. While we have not been asked to process or review every

government production in this case, defense counsel has informed me that the June

28, 2019 production is the largest prior production of the government, either before

or after Mr. Mones’ plea.

Dated: New York, New York
       November 10, 2020




                                                     Bryan Gorczyk




                                         6
       Case 1:19-cr-00144-AKH Document 137-3 Filed 11/11/20 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I hereby certify that all counsel of record have been served with copies of the

foregoing Declaration of Bryan Gorczyk in Support of Victor Mones Coro’s Motion

for Discovery Sanctions, and the exhibits attached thereto, via ECF, this 11th day of

November, 2020.

                                                    ________________________
                                                    Jordan L. Weatherwax
